                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NYOKA MINTER,                                                  CIVIL ACTION
                       Plaintiff,

               v.

ACME MARKETS, INC.,                                            NO. 20-1087
              Defendant.

                                             ORDER

       AND NOW, this 25th day of March, 2020, upon consideration of Defendant, Acme,

Markets, Inc.’s Motion to Dismiss Plaintiff’s Complaint for Improper Venue (Document No. 3,

filed March 3, 2020) and Plaintiff, Nyoka Minter’s Answer in Opposition to Defendant’s Motion

to Dismiss Plaintiff’s Complaint for Improper Venue (Document No. 4, filed March 17, 2020),

for the reasons stated in the accompanying Memorandum dated March 25, 2020, IT IS

ORDERED that Defendant, Acme, Markets, Inc.’s Motion to Dismiss Plaintiff’s Complaint for

Improper Venue is DENIED. Defendant’s alternative request for relief—that the case be

transferred to the District of New Jersey pursuant to 28 U.S.C. § 1406(a)—is likewise DENIED.

       IT IS FURTHER ORDERED that the case is TRANSFERRED to the United States

District Court for the District of New Jersey pursuant to 28 U.S.C. § 1404(a). The Clerk of the

United States District Court for the Eastern District of Pennsylvania shall provide the complete

file in this case to the United States District Court for the District of New Jersey.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK this case CLOSED.



                                                       BY THE COURT:

                                                       /s/ Hon. Jan E. DuBois

                                                          DuBOIS, JAN E., J.
